The parties shall file supplemental briefs within 42 days of the date of this order addressing whether the defendant was properly assigned 15 points for offense variable (OV) 10, MCL 777.40, for predatory conduct, and in particular, whether the scoring of OV 10 was proper based on the defendant’s own conduct, or alternatively, based on the conduct of the defendant’s accomplices. See MCL 767.39; cf. People v Hunt, 290 Mich App 317, 325-326 (2010) (conviction not based on aiding and abetting), cited in People v Hardy, 494 Mich 430, 442 n 32 (2013). The parties should not submit mere restatements of their application papers.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.